       Case 2:21-cv-00216-CAS-E Document 20-2 Filed 03/15/21 Page 1 of 1 Page ID #:117
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Philip H. Lo, SBN: 178538 Jeffrey M. Tsair, SBN: 325489
 GORDON REES SCULLY MANSUKHANI, LLP
 5 Park Plaza, Suite 1100
 Irvine, CA 92614
 Telephone: (949) 255-6987
 Facsimile: (949) 474-2060
 Email: plo@grsm.com;
 ATTORNEY(S) FOR: Defendant STERLING ASSET RECOVERY

                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:
AMY BETH KATZ                                                                 2:21-cv-00216-CAS (CFF)
                                                              Plaintiff(s),
                                     v.
PATRICK K. WILLIS COMPANY, INC., dba AMERICAN
RECOVERY SERVICE, a California corporation; STERLING                                         CERTIFICATION AND NOTICE
ASSET RECOVERY INC., a California corporation; and DOES 1                                      OF INTERESTED PARTIES
through 10, inclusive,                                                                              (Local Rule 7.1-1)
                                                             Defendant(s)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for DEFENDANT STERLING ASSET RECOVERY, INC.
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                 CONNECTION / INTEREST
AMY BETH KATZ                                                                        PLAINTIFF
PATRICK K. WILLIS COMPANY, INC., dba AMERICAN
RECOVERY SERVICE                                                                     DEFENDANT
STERLING ASSET RECOVERY, INC.                                                        DEFENDANT




         March 15, 2021
         Date                                              Signature
                                                           PHILIP H. LO

                                                           Attorney of record for (or name of party appearing in pro per):

                                                           STERLING ASSET RECOVERY, INC.

CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
                                                                                                                       American LegalNet, Inc.
                                                                                                                       www.FormsWorkFlow.com
